Case 2:16-cv-01183-TC-DBP Document 328 Filed 08/19/20 PageID.7104 Page 1 of 2




        IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                              CENTRAL DIVISION



  J THOMPSON, et al., Individually and on
  Behalf of All Others Similarly Situated,


                        Plaintiffs,                          ORDER GRANTING
                                                       APPLICATION FOR LEAVE TO FILE
                                                        OVERLENGTH MEMORANDA IN
                                                     SUPPORT OF MOTIONS FOR (1) FINAL
                                                         APPROVAL OF CLASS ACTION
                                                       SETTLEMENTS, APPROVAL OF THE
                                                      PLAN OF DISTRIBUTION, AND FINAL
                                                     CERTIFICATION OF THE SETTLEMENT
                                                      CLASSES, AND (2) AWARD OF FEES,
                                                        COSTS, AND SERVICE AWARDS


  vs.

                                                         Case No. 2:16-CV-1183-TC-DBP
  1-800 CONTACTS, INC., et al.,

                        Defendants.



        Having Reviewed Plaintiffs’ Application for Leave to File Overlength Memoranda in

 Support of Motions for (1) Final Approval of Class Action Settlements, Approval of the Plan of

 Distribution, and Final Certification of the Settlement Classes, and (2) Award of Fees, Costs, and

 Service Awards (ECF No. 327), the Court hereby orders:

        Plaintiffs’ application is GRANTED. The page limit for Plaintiffs’ (1) Motion for Final

 Approval of Class Action Settlements, Approval of the Plan of Distribution, and Final

 Certification of the Settlement Classes; and (2) Motion for Award of Fees, Costs, and Service



                                                 1
Case 2:16-cv-01183-TC-DBP Document 328 Filed 08/19/20 PageID.7105 Page 2 of 2




      Awards, is extended from 10 pages to 25 pages for each motion.

      IT IS SO ORDERED this 19th day of August, 2020.



                                          BY THE COURT:



                                          TENA CAMPBELL
                                          U.S. District Court Judge




                                             2
